DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.

Claim Objections
Claim 1 and 15 are objected to because of the following informalities: 
Examiner suggests amending  “a processor, the processor to:”  in claim 1, line 3, to “a processor, the processor configured to:” in order to improve clarity of the claim. 
Examiner suggests amending “wherein the processor is to:” in claim 15, line 1, to “wherein in the processor is configured to:”, in order to improve clarity of the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1  recites the limitation "the patient proximate to the system" in line 4.  There is insufficient antecedent basis for this limitation in the claim because the patient has not been set forth as being “proximate the system”.
Claims 5 and 14 recite the limitation "the patient indicator" in line 1 of claim 5, and line 2 claim 14.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted as the position indicator. 
Claim 6 recites the limitation “one or more projected lights representing the second position” in lines 2-3. It is  unclear how the “one or more projected lights representing the second position” relate to the “one or more lights” that are required by claim 1. Are the lights in claim 6 required in addition to the lights of claim 1? Do the lights of claim 1 represent the second position? If the latter, then this limitation is superfluous because claim 1 already recites “the position indicator representing a second patient position.” For examination purposes, the claim will be treated as if it requires that “system is configured to project the position indicator from within a bore hole of the system.”
	Claims 2, 9, 11-13, and 15 are rejected due to dependency on claim 1. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7- 9, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lerch (US 10,687,778 B2) in view of Hoffman et al. (US 20170136261 A1, hereinafter "Hoffman").

Regarding claim 1, Lerch teaches a system for self-positioning a patient comprising:
a table to support a patient (patient table 3, col. 21  line 63); and 
a processor, the processor to (processor, col. 8 line 17):
detect the patient proximate to the system (examination object includes a patient, col 15 lines 26-28);
detect an anatomical scan range of the patient for acquisition in a medical image (it is possible for landmarks and distances to be determined in this 3D image, col 18 lines 7-8; specific anatomical features, the aforementioned landmarks, can be identified, col. 17 lines 65-66; with said signal being analyzed at specific time points with respect to the intensity and spectral distribution of the X-rays in order to obtain conclusions regarding the examination object and to create projection-scan data, col. 1 lines 45-48);
determine, based on a location of the patient in relation to a component of the system (a reference position and/or reference orientation can be defined relative to a marked position and direction. In the case of a CT device, this marked position can, for example, be a “twelve o'clock” position of a scanning unit in a gantry of the CT device. The marked direction can, for example, be the z-axis of the CT system, Col 12 lines 34-40; the scanning unit in a gantry of the CT device is implicitly the component of the system that is used as a reference point to analyze the position of the patient), that a first patient position prevents acquisition of the medical image (If the check identifies that the determined position and/or orientation of the at least one part of the examination object does not conform to the predetermined reference position and/or reference orientation, the position and/or orientation of the at least one part of the examination object is corrected, Col 12 lines 41-45) within the anatomical scan range (also determined whether one or more axes of symmetry of the at least one body part of the patient are aligned correctly with respect to the medical imaging facility, col 16 lines 43-56);
and generate a position indicator to provide to the patient (preferably suggested corrections are then displayed, col 17 lines 21-24),, the position indicator representing a second patient position that allows the system to acquire the medical image within the anatomical scan range of the patient (Operators can use the suggested corrections to reposition the patient appropriately so that the patient's position corresponds to the predefined reference position or reference orientation, col 17 lines 25-28). 
	Lerch does not teach the position indicator comprises one or more lights displayed by the system using the table or using a display device of the system, wherein the one or more lights comprise at least a first light displaying a first color representing the first patient position or a second color representing the second patient position.
	Hoffman discloses a patient positioning system (position determination of a patient [0018]). Hoffman teaches the position indicator comprises one or more lights displayed by the system using the table, wherein the one or more lights comprise at least a first light displaying a first color representing the first patient position using the table (lasers projects a laser line onto the surface of the patient table [0034]; lasers 18, 20, 22, and 24 may be configured to change color in response to the patient's body 12 being in a correct position… lasers 18, 20, 22, and 24 may initially project a first color laser line onto the patient's body 12. For example, a red laser line. The room lasers 18, 20, 22, and 24 may project a second color laser line when the patient's body 12 is in a correct position [0058]) or a second color representing the second patient position.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lerch, by including a position indicator that comprises one or more lights displayed by the system using the table, wherein the one or more lights comprise at least a first light displaying a first color representing the first patient position or a second color representing the second patient position, as taught by Hoffman, in order to a achieve a positioning system that is no longer exclusively based on (relocatable) skin markings but rather on the conformity of entire body contour profiles, as suggested by Hoffman ([0020]). 

	Regarding claim 2, Lerch in view of Hoffman as modified above teaches the claimed invention as discussed above. Lerch further teaches the system is an x-ray imaging system (X-rays, col 1 line 30), a magnetic resonance imaging (MRI) system (MRI, col 1 line 50), a positron emission tomography (PET) imaging system, a single-photon emission computed tomography (SPECT) imaging system, or a combination thereof.

Regarding claim 7, Lerch in view of Hoffman as modified above teaches the claimed invention as discussed above. Lerch  further teaches a system wherein the processor is configured to:
capture one or more camera images of the patient with a camera (recording by means of an external-image recording unit col 3 lines 10-14); and determine the first patient position based on the one or more camera images (receives external image data BA from the patient O from a camera K, col 33 lines 44-45; a check is performed as to whether the determined position and/or orientation of the at least one part of the examination object conforms to a predetermined reference position and/or reference orientation col 12 lines 23-26).

Regarding claim 8, Lerch in view of Hoffman as modified above teaches the claimed invention as discussed above. Lerch  further teaches a system wherein the processor is configured to execute a machine learning technique to identify the first patient position (automatic learning method, a so-called deep learning method or a reinforcement learning method for the comparison with the database, Col 20 lines 6-23).

Regarding claim 9, Lerch in view of Hoffman as modified above teaches the claimed invention as discussed above. Lerch further teaches a system wherein the processor is configured to:
detect a size of the patient (dimensions of the examination object can … be used to obtain more precise information with respect to the position and orientation of individual parts of the examination object, col 18 lines 34-43; length between the landmarks then indicates the longitudinal extension of the patient, col 15 line 66-col 16 line 3)
and adjust the position indicator based on the size of the patient (anatomical landmarks are extracted from the recording of the external image and said anatomical landmarks are used to compile a virtual 3D body model from which the position and/or orientation of the at least one body part is determined, col 15 lines 46-49).


Regarding claim 15, Lerch in view of Hoffman as modified above teaches the claimed invention as discussed above. Lerch further teaches a system wherein the processor is to: 
detect a physical characteristic of the patient, the physical characteristic comprising a height of the patient (dimensions of the examination object can … be used to obtain more precise information with respect to the position and orientation of individual parts of the examination object, col 18 lines 34-43; length between the landmarks then indicates the longitudinal extension of the patient, col 15 line 66-col 16 line 3) ; and 
modify the anatomical scan range based on the physical characteristic of the patient (also determined whether one or more axes of symmetry of the at least one body part of the patient are aligned correctly with respect to the medical imaging facility, col 16 lines 43-56).

Regarding claim 16, Lerch teaches a method for self-positioning a patient comprising (method for positioning an examination object for an imaging method, col 3 lines 3-5):
detecting a patient on a table proximate to a system (examination object includes a patient, col 15 lines 26-28);
wherein the system is an x-ray imaging system  (X-rays, col 1 line 30), a magnetic resonance imaging (MRI) (MRI, col 1 line 50), system, a positron emission tomography (PET) imaging system, a single-photon emission computed tomography (SPECT) imaging system, or a combination thereof;
detecting an anatomical scan range of the patient for acquisition in a medical image (also determined whether one or more axes of symmetry of the at least one body part of the patient are aligned correctly with respect to the medical imaging facility, col 16 lines 43-56)
determining, based on a location of the patient in relation to a component of the system  (a reference position and/or reference orientation can be defined relative to a marked position and direction. In the case of a CT device, this marked position can, for example, be a “twelve o'clock” position of a scanning unit in a gantry of the CT device. The marked direction can, for example, be the z-axis of the CT system, Col 12 lines 34-40; the scanning unit in a gantry of the CT device  is implicitly the component of the system that is used as a reference point to determine the location of the patient), that a first patient position prevents acquiring the medical image (If the check identifies that the determined position and/or orientation of the at least one part of the examination object does not conform to the predetermined reference position and/or reference orientation, the position and/or orientation of the at least one part of the examination object is corrected, Col 12 lines 41-45)   within the anatomical scan range (also determined whether one or more axes of symmetry of the at least one body part of the patient are aligned correctly, col 16 lines 43-56; the axis of symmetry of the at least one part is arranged in accordance with a position and orientation of the image recording region determined by the geometry of the arrangement of the imaging facility, in particular the scanning unit of the imaging facility col 14 lines 58-62);
and generating a position indicator to provide to the patient, the position indicator representing a second patient position (Operators can use the suggested corrections to reposition the patient appropriately so that the patient's position corresponds to the predefined reference position or reference orientation, col 17 lines 25-28) that allows the system to acquire the medical image within the anatomical scan range of the patient (also determined whether one or more axes of symmetry of the at least one body part of the patient are aligned correctly with respect to the medical imaging facility, col 16 lines 43-56). 
	Lerch does not teach the position indicator comprises one or more lights displayed by the system using the table or using a display device of the system, wherein the one or more lights comprise at least a first light displaying a first color representing the first patient position or a second color representing the second patient position.
	Hoffman discloses a patient positioning system (position determination of a patient [0018]). Hoffman teaches the position indicator comprises one or more lights displayed by the system using the table or using a display device of the system, wherein the one or more lights comprise at least a first light displaying a first color representing the first patient position (lasers 18, 20, 22, and 24 may be configured to change color in response to the patient's body 12 being in a correct position… lasers 18, 20, 22, and 24 may initially project a first color laser line onto the patient's body 12. For example, a red laser line. The room lasers 18, 20, 22, and 24 may project a second color laser line when the patient's body 12 is in a correct position [0058]) or a second color representing the second patient position. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lerch, by including a position indicator that comprises one or more lights displayed by the system using the table or using a display device of the system, wherein the one or more lights comprise at least a first light displaying a first color representing the first patient position or a second color representing the second patient position, as taught by Hoffman, in order to a achieve a positioning system that is no longer exclusively based on (relocatable) skin markings but rather on the conformity of entire body contour profiles, as suggested by Hoffman ([0020]). 

Regarding claim 20,  Lerch discloses: a non-transitory machine-readable medium (non-transitory computer-readable storage media, col 8 lines 41-42)  for self-positioning a patient comprising a plurality of instructions that, in response to execution by a processor (processor, col 8 line 17), cause the processor to:
detect a patient on a table proximate to a system (at least one part of the examination object includes at least one body part of the patient, Col. 15 lines 28-30);
provide a position indicator to the patient using one or more lights of the system, a camera of the system (a camera K, col 22 line 46; fig. 3), a removable sheet, a display device of the system (real-time display col. 17 line 10-21), or a combination thereof
provide a modified position indicator in response to input received by the system (preferably suggested corrections are then displayed, Col. 17 lines 24-25) the input indicating that a patient position prevents acquisition of a medical image within an anatomical scan range (If the check identifies that the determined position and/or orientation of the at least one part of the examination object does not conform to the predetermined reference position and/or reference orientation, the position and/or orientation of the at least one part of the examination object is corrected, Col 12 lines 41-45)  based on a location of the patient in relation to a component of the system (a reference position and/or reference orientation can be defined relative to a marked position and direction. In the case of a CT device, this marked position can, for example, be a “twelve o'clock” position of a scanning unit in a gantry of the CT device. The marked direction can, for example, be the z-axis of the CT system, Col 12 lines 34-40; the scanning unit in a gantry of the CT device is implicitly the component of the system that is used as a reference point to analyze the position of the patient).
Lerch does not teach the one or more lights comprise at least a first light displaying a first color representing the first patient position or a second color representing the second patient position. Hoffman, however, teaches at least a first light displaying a first color representing the first patient position (lasers 18, 20, 22, and 24 may be configured to change color in response to the patient's body 12 being in a correct position… lasers 18, 20, 22, and 24 may initially project a first color laser line onto the patient's body 12. For example, a red laser line. The room lasers 18, 20, 22, and 24 may project a second color laser line when the patient's body 12 is in a correct position [0058]) or a second color representing the second patient position.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lerch, by including at least a first light displaying a first color representing the first patient position or a second color representing the second patient position, as taught by Hoffman, in order to a achieve a positioning system that is no longer exclusively based on (relocatable) skin markings but rather on the conformity of entire body contour profiles, as suggested by Hoffman ([0020]). 

Claims 5 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Lerch and Hoffman as applied to claim 1 above, and further in view of Schmidt et al. (US 10,376,217 B2, hereinafter, "Schmidt").

Regarding claim 5, the combined invention of Lerch and Hoffman does not disclose a system wherein the patient indicator comprises a configuration image projected onto the table to represent the second patient position that enables the system to acquire the medical image within the anatomical scan range.
Schmidt, however, teaches a system wherein the patient indicator comprises a configuration image projected onto the table to represent the second patient position that enables the system to acquire the medical image within the anatomical scan range (planar projection of a second symbol in order to indicate the recording area, col 6 lines 45-56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of combined invention of Lerch and Hoffman, by substituting the position indicator on a display device with a configuration image projected onto the table to represent the second patient position that enables the system to acquire the medical image within the anatomical scan range, in order to achieve to achieve a quick and low-radiation recording as possible as suggest by Schmidt (low-radiation recording as possible, col 1 lines 30-34).

Regarding claim 12, the combined invention of Lerch and Hoffman does not disclose the system further comprises a material coupled to the table, wherein the material provides the position indicator, the position indicator comprising an outline of the second patient position.
Schmidt is in applicants field of endeavor as “Positioning unit for positioning a patent, imaging device and method for the optical generation of a positioning aid” is disclosed. Schmidt discloses the system further comprises a material (patient couch 6, fig 3, col 7 lines 41-43) coupled to the table (couch base 16, fig 1, col 7 lines 41-43) , wherein the material provides the position indicator, the position indicator comprising an outline of the second patient position (human representation 25, fig 3, col 11 lines 19-21) .
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch and Hoffman by including a material coupled to the table, wherein the material provides the position indicator, the position indicator comprising an outline of the second patient position, as suggested by Schmidt, in order to improve flexibility in positioning a patient and to be able to adjust to a to a plurality of different usage scenarios accurately, as suggested by Schmidt (the invention allows for adjustment to a plurality of different usage scenarios col 6, lines 15-30).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lerch in view of  Hoffman and Schmidt as applied to claim 5 above, and further in view of Kiel et al. (US 20190076050 A1, hereinafter, "Kiel").

Regarding claim 6, the combined invention of Lerch, Hoffman, and Schmidt does not disclose a system is configured to project the position indicator from within a bore hole of the system, wherein the position indicator comprises one or more projected lights representing the second position.
Kiel teaches a system is configured to project the position indicator from within a bore hole of the system (laser marker 5 on fig 1, arranged on the housing of the base unit [0103]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch in view of Hoffman and Schmidt by substituting the position indictor from above the system to project the position indicator from within a bore hole of the system, as taught by Kiel, in order to achieve positioning in respect to the isocenter of the tomograph, as this is the spatial region has the highest quality imaging performance or imaging fidelity of the tomograph, as suggested by Kiel (highest quality imaging performance or imaging fidelity of the tomograph is designated the isocenter, [004], [005]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lerch and Hoffman as applied to claim 1 above, and further in view of Schaller et al. (US 20050251914 A1, hereinafter Schaller).

Regarding claim 11, the combined of Lerch and Hoffman does not disclose a system wherein the position indicator comprises an audio message that provides a distance for the patient to move in one or more directions until the system detects that the patient is in the second patient position.
Schaller, however, discloses a system wherein the position indicator comprises an audio message (acoustic commands [0034]) that provides a distance for the patient to move in one or more directions (simple repositioning of a patient can ensue with the positioning unit, the camera and a grid pattern on the patient bed, [0033]; using the calculated correction suggestions, [0034]) until the system detects that the patient is in the second  patient position (until the current position of the patient P coincides with the desired position [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch and Hoffman by including a system wherein the position indicator comprises an audio message that provides a distance for the patient to move in one or more directions until the system detects that the patient is in the second patient position, as taught by Schaller, to achieve the ability to reproducibly support or fix the patient or parts of the patient's body during the examination or treatment without giving the patient a claustrophobic feeling which are associated with many support aids that are often used to achieve reproducibility in repositioning (support aids [0007], without giving the patient a claustrophobic feeling [0008]). 

Claims 13  and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Lerch in view of Hoffman as applied to claims 1 and 16 above, and further in view of D'Souza et al. (US 8747382 B2, hereinafter D'Souza).

Regarding claim 13, the combined invention of Lerch and Hoffman does not teach a system wherein the table is configured in a vertical position proximate the system or wherein the table is configured in a horizontal position proximate the system.
D’Souza is in applicant’s field of endeavor of A61B 5/704 and discloses “Techniques For Compensating Movement Of A Treatment Target In A Patient”. D’Souza discloses a system wherein the table is configured in a vertical position (vertical col 7 lines 44-47)   proximate the system or wherein the table is configured in a horizontal position proximate the system (horizontal position col 7 lines 44-47).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Lerch and Hoffman configuring the table in a vertical position proximate the system or configuring the table a horizontal position proximate the system , as taught by D’Souza, to achieve imaging in different positions or allow for a variety of support structures to be used. 

Regarding claim 17,  the combined invention of Lerch and Hoffman does not teach method wherein the table is configured in a vertical position proximate the system or wherein the table is configured in a horizontal position proximate the system.
D’Souza discloses a method wherein the table is configured in a vertical position (vertical col 7 lines 44-47)  proximate the system or wherein the table is configured in a horizontal position proximate the system (horizontal position col 7 lines 44-47).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Lerch and Hoffman by configuring the table in a vertical position proximate the system or configuring the table a horizontal position proximate the system as taught by D’Souza, to achieve imaging in different positions or allow for a variety of support structures to be used. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lerch in view of Hoffman as applied to claim 1 above, and further in view of Minoz et al. (US 20200346039 A1, hereinafter "Minoz")

Regarding claim 14, the combined invention of Lerch and Hoffman does not teach the system wherein the table comprises one or more lights that provide the patient indicator. Minoz is in applicant’s field of endeavor of A61B5/055 and discloses a position indicator for a system for moving a patient in a non-invasive therapy system (abstract). Minoz teaches a system wherein the table comprises one or more lights that provide the patient indicator (FIG. 6… A position indicator 60 is arranged as an array of light emitting elements 61, in this example light emitting diodes, on upper surface 56 of the patient support 12 [0051];  patient position device, e.g., feet, knee or neck support devices, can be indicated by a light emitting element 51 emitting light [0049]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Lerch and Hoffman by including one or more lights that provide the patient indicator within the table itself, as taught by Minoz, in order to achieve patient positioning that is stable as possible during the movement as well during the treatment or imaging, as suggested by Minoz ([0003]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-9, 11-17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues, see remarks pages 8-10 filed 8/19/2022, regarding claims 1 and 16, that Lerch fails to teach the amended features of the claims; this argument is moot because Hoffman is introduced to address the amended features of the independent claim. Applicant also argues, see remarks pages 10, regarding claim 20,  that the combination of Lerch and Schmidt fails to teach the amended features of the independent claim; this argument is moot as Hoffman is introduced to address the amended features of the independent claim. 
Applicant’s arguments, see remarks page 9-10,  filed 8/19/2022, regarding claims 2, 5-9, and 11-15,  and 17, are premised upon applicant’s assertion that Lerch fails to teach the amended features of the independent claims, and are therefore not persuasive for reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793